ACCEPTED
                                                                         05-18-00487-CV
                                                               FIFTH COURT OF APPEALS
                                                                        DALLAS, TEXAS
                                                                        6/6/2018 9:11 PM
                                                                              LISA MATZ
                                                                                  CLERK

               NO. 05-18-00487-CV

       IN THE COURT OF APPEALS           FILED IN
                                  5th COURT OF APPEALS
    FOR THE FIFTH DISTRICT OF TEXAS DALLAS, TEXAS
             DALLAS, TEXAS        06/06/2018 9:11:11 PM
                                                        LISA MATZ
                 KAREN MISKO,                             Clerk
                   Appellant

                         v.

                 TRACY JOHNS,
                    Appellee

        On Accelerated Interlocutory Appeal
from the 429TH District Court of Collin County, Texas
              Cause No. 429-01844-2013
         The Honorable Jill Willis, Presiding


MOTION FOR EXTENSION OF TIME TO FILE
     APPELLANT’S OPENING BRIEF

                      Joe Sibley
               State Bar No. 24047203
              sibley@camarasibley.com
                       CAMARA
                   & SIBLEY, L.L.P.
          4400 Post Oak Blvd., Suite 2700
                Houston, Texas 77027
            (713) 966-6789 – Telephone
             (713) 583-1131 – Facsimile
          COUNSEL FOR APPELLANT
TO THE HONORABLE COURT OF APPEALS:

      1. Under Rules 2 and 10.5(b), Appellant respectfully requests a 30-day

extension of time to file her Opening Brief, making the Brief due on July 11, 2018.

      2.   This appeal was taken Pursuant to Tex. Civ. Prac. & Rem. Code

51.014(a)(12), of the trial court’s Order Denying Defendant’s Motion to Dismiss

under the Texas Citizen’s Participation Act (“TCPA”) dated May 1, 2018 (“Order”),

which was later reduced to written Order on May 14, 2018, and the trial court’s

written order overruling Misko’s Objections to TCPA Evidence (only as to

paragraph 8 of Redding Declaration) dated May 1, 2018 to the Fifth Court of

Appeals.

      3. The Reporter’s Record was filed on May 21, 2018, making Appellant’s

brief currently due on June 11, 2018 because this is an accelerated interlocutory

appeal.

      4. Appellant needs additional time to file her opening brief due to the record

being voluminous (thousands of pages), the reporter’s record having multiple

volumes, and undersigned counsel’s summer vacation schedule as well as other

conflicting engagements.




                                         1
        5.    Accordingly, Appellant respectfully request the Court grant her a 30-

day extension of time to file her Opening Brief, making the Brief due on July 11,

2018.

        6. This Motion is, unopposed, is timely filed and is not brought for purposes

of delay, but so that justice may done.

                                          Prayer

        For the reasons discussed above, Appellant respectfully requests the Court

grant Appellant a 30-day extension of time to file her Opening Brief, making the

Brief due on July 11, 2018.



                                    Respectfully submitted,

                                    CAMARA & SIBLEY, L.L.P.


                                    By:      /s/ Joe Sibley
                                       Joe Sibley
                                       State Bar No. 24047203
                                       sibley@camarasibley.com
                                    4400 Post Oak Pkwy, Suite 2700
                                    Houston, Texas 77027
                                    (713) 966-6789 – Telephone
                                    (713) 583-1131 – Facsimile

                                    ATTORNEYS FOR APPELLANT




                                            2
                      CERTIFICATE OF CONFERENCE

      I hereby certify that on the 6th day of June, 2018, I conferred with Appellee’s
counsel, Amy Ganci, via email on the relief sought in this Motion. Appellee is
unopposed to the extension sought herein.

                                       /s/ Joe Sibley
                                       Joe Sibley



                         CERTIFICATE OF SERVICE

      I hereby certify that on this 6th day of June, 2018, a true and correct copy of
this Motion for Extension of Time to File Appellant’s Opening Brief was sent by
Eservice to the following individuals:

AMY B. GANCI
State Bar No. 07611600
Email: aganci@gancilaw.com
GANCI, LLP
6688 North Central Expressway
Suite 1050
Dallas, Texas 75206
Telephone: (214) 969-7373
Facsimile: (214) 969-7648
ATTORNEYS FOR APPELLEE

                                       /s/ Joe Sibley
                                       Joe Sibley




                                         3